Citation Nr: 1733417	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1966 to October 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the Board at a February 2016 hearing; a transcript of the hearing is associated with the record.

These matters were previously before the Board in June 2016.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At its highest level, the Veteran's bilateral hearing loss was manifested by Level III hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss was granted in a July 2010 rating decision; a noncompensable evaluation was assigned effective August 5, 2009.  The Veteran contends that an increased rating is warranted because the examination results do not adequately reflect his level of hearing loss. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The record contains three hearing assessments that meet the requirements of 38 C.F.R. § 4.85: May 2010, July 2014, and July 2016 VA examinations.  A November 2013 VA medical center assessment did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  Similarly, a private April 2016 audiogram was not completed by a state-licensed audiologist and did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  Thus, the May 2010, July 2014, and July 2016 VA examinations are the only evaluations the Board will consider.   

The May 2010 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
40
LEFT
10
10
10
25
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 21 decibels in the right ear and 24 decibels in the left ear.  Speech recognition ability was 94 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the May 2010 VA examination.  

A July 2014 VA audiogram indicated the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
45
LEFT
10
15
30
40
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 28 decibels in the right ear, and 38 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 90 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level I right ear hearing acuity with Level II left ear hearing acuity results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Therefore, a compensable evaluation is not warranted following the results of the July 2014 VA examination.  

Finally, in the July 2016 VA audiogram, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
35
45
LEFT
15
10
25
40
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 33 decibels in the right ear and 35 decibels in the left ear.  Speech recognition ability was 80 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level III hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level III designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination do not qualify as exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the July 2016 VA examination.  

Beyond the VA examination results, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  At  the May 2010 VA examination, the Veteran reported having difficulty understanding speech in the presence of background noise.  In December 2013, VA issued the Veteran hearing aids.  The Veteran also testified at the February 2016 hearing that he has difficulty hearing his wife. 

The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for bilateral hearing loss.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record includes evidence that Veteran's hearing loss affects his ability to hear in certain circumstances, the record does not indicate that the Veteran is unemployable due to his hearing loss, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is not necessary.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

Remand is necessary to obtain an addendum opinion.  As part of its rationale, the August 2016 VA examination cited the "lack of symptoms during active duty" as part of its rationale.  The Veteran has reported in-service symptoms, however: in a January 2011 notice of disagreement, the Veteran reported that his back was sore in service, while in a March 2013 substantive appeal, the Veteran stated that in-service stress on his back led to continued back pain after separation from service.  The Veteran is competent to report such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Furthermore, the AOJ should consider additional evidence on remand and indicate that such evidence was considered.  The Veteran reported at the February 2016 hearing that three private physicians submitted information to VA.  VA requested records as authorized by the Veteran and received records from two providers.  These private medical records are located in Virtual VA but have not been considered by the AOJ.  Thus, they should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Locate and consider private medical records submitted in support of the Veteran's claim (currently located in Virtual VA).  

2.  Return the claims file to the clinician who performed the August 2016 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statements regarding symptoms in service and following service (see the January 2011 notice of disagreement and March 2013 substantive appeal), the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran either had a low back disorder in service that persisted to the present or that his low back disorder is otherwise attributable to his service. 

A full rationale (i.e. basis) for all expressed opinions must be provided.  

3.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


